EXHIBIT 99.2 Valcent Products Inc. (A Development Stage Company) Management’s Discussion and Analysis of Financial Condition and Results of Operation September 30, 2011 (Unaudited) 1 TABLE OF CONTENTS Management’s Discussion and Analysis Page 1 Overview 3 2 Corporate Developments 3 3 Critical Accounting Estimates 3 4 Changes in Accounting Policies Including Initial Adoption 4 5 Selected Quarterly Data 7 6 Results of Operations 7 7 Liquidity and Capital Resources 9 8 Financial Instruments 12 9 Off-Balance Sheet Arrangements 12 10 Related Party Transactions 13 11 Outstanding Share Data 13 12 Subsequent Events 14 13 Internal Controls over Financial Reporting 14 14 Risk Factors 14 15 Outlook 14 PRELIMINARY INFORMATION This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with the unaudited condensed consolidated interim financial statements of Valcent Products Inc. (“Valcent” or “the Company”) for the three and six months ended September 30, 2011 and related notes thereto. These statements have been prepared in accordance with IAS 34, Interim Financial Reporting with the International Financial Reporting Standards (“IFRS”) Framework.In addition, the following should be read in conjunction with the consolidated financial statements of the Company for the year ended March 31, 2011 and the related MD&A available on SEDAR at www.sedar.com. The Company’s 2010 comparatives in this MD&A have been presented in accordance with IFRS. As the Company’s IFRS transition date was April 1, 2011, 2010 comparative information included in this MD&A has been restated where indicated. All figures are in United States dollars unless otherwise noted. This MD&A has been prepared as of November 29, 2011. This MD&A contains “forward-looking statements” that are subject to risk factors. Forward-looking statements look into the future and provide a view as to the effect of certain events and trends on the business.Forward-looking statements may include words such as “plans”, “intends”, “anticipates”, “should”, “estimates”, “expects”, “believes”, “indicates”, “suggests” and similar expressions. This MD&A contains forward-looking statements including, but not limited to, the ability to implement corporate strategies, the state of capital markets, the ability to obtain financing, operating risks, changes in general economic conditions, and other factors are based on current expectations and various estimates, factors and assumptions and involve known and unknown risks, uncertainties and other factors. It is important to note that unless otherwise indicated, forward-looking statements in this MD&A describe the Company’s expectations as of September 30, 2011. Readers are cautioned not to place undue reliance on these statements as the Company’s actual results, performance or achievements may differ materially from any future results, performance or achievements expressed or implied by such forward-looking statements if known or unknown risks, uncertainties or other factors affect the Company’s business, or if the Company’s estimates or assumptions prove inaccurate.Therefore, the Company cannot provide any assurance that forward-looking statements will materialize. The Company assumes no obligation to update or revise any forward-looking statement, whether as a result of new information, future events or any other reason, except as required by law. The risks and uncertainties that could affect future events or the Company's future financial performance are more fully described in the Company's annual reports (on Form 20-F filed in the U.S. and Canada) and the other recent filings in the U.S. and Canada. 2 1.OVERVIEW Valcent Products Inc. (which, together with its subsidiaries, is collectively referred to as the “Company” or “Valcent”) was incorporated in Canada in 1996.The Company’s current business activity is to focus on the continued development and marketing of the Company’s High Density Vertical Growth System (“VertiCropTM”). The Company is listed on the OTC QB, having the symbol VCTZF. The VertiCrop™ System is designed to grow vegetables, herbs and other leafy plant crops much more efficiently and with greater food value than in agricultural field conditions. The VertiCrop™ system is enabled by high contribution margins, and by existing market price premiums commanded by year round, locally grown, pesticide, herbicide free produce. The VertiCrop™ system’s small footprint and high yield enable market expansion into previously under addressed urban and near urban marketplaces. 2.CORPORATE DEVELOPMENTS On December 16, 2010 Stephen Kenneth Fane, FCA, accepted the position of Chief Executive Officer and a Director of the Company and Christopher Ng accepted the position of Chief Operating and a Director of the Company. New management has shifted the Company’s focus from being a research and development Company to marketing and commercializing the Company’s VertiCropTM System. The Company continues to work on specific targeted customers providing them with new research material and updated quotes. The Company has completed the downsizing of its Valcent EU Ltd. subsidiary whereby, the focus is now centered on R&D functions. All sales efforts are now being handled out of the Canadian office. In addition, the Company has approached several private and public institutions who have expressed an interest in developing and implementing an R&D facility in Canada and the US. The Company entered into a series of debt settlement agreements during the year ended March 31, 2011 to substantially reduce its debt in order to enable further funding initiatives pursuant to its business operations.The details of the settlement of promissory notes and convertible debts are outlined in the Company’s audited consolidated financial statements for the year ended March 31, 2011. 3. CRITICAL ACCOUNTING ESTIMATES The preparation of financial statements in conformity with IFRS requires the Company to establish accounting policies and to make estimates that affect both the amount and timing of the recording of assets, liabilities, revenues and expenses. A detailed summary of all of the Company's significant accounting policies is included in Note 2 to the unaudited condensed consolidated interim financial statements for the three and six months ended September 30, 2011. Note 24 provides a review of the significant changes to the reported financial position and results of operations of the Company under Canadian GAAP and IFRS. The following is an outline of the estimates that the Company considers as critical in the preparation of its consolidated financial statements. 3 3. CRITICAL ACCOUNTING ESTIMATES - continued (a)Income Taxes Significant judgment is required in determining the provision for income taxes.There are many transactions and calculations undertaken during the ordinary course of business for which the ultimate tax determination is uncertain.The Company recognizes liabilities and contingencies for anticipated tax audit issues based on the Company’s current understanding of the tax law.For matters where it is probable than an adjustment will be made, the Company records its best estimate of the tax liability including the related interest and penalties in the current tax provision.Management believes they have adequately provided for the probable outcome of these matters; however, the final outcome may result in a materially different outcome than the amount included in the tax liabilities. In addition, the Company recognizes deferred tax assets relating to tax losses carried forward to the extent there are sufficient taxable temporary differences (deferred tax liabilities) relating to the same taxation authority and the same taxable entity against which the unused tax losses can be utilized.However, utilization of the tax losses also depends on the ability of the taxable entity to satisfy certain tests at the time the losses are recouped. (b)Share-based Payment Transactions The Company measures the cost of equity settled transactions with employees by reference to the fair value of the equity instruments at the date at which they are granted.Estimating fair value for share-based payment transactions requires determining the most appropriate valuation model, which is dependent on the terms and conditions of the grant.This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the share option, volatility and dividend yield and making assumptions about them. (c)Valuation of Derivative Instruments IFRS requires that embedded derivative instruments be bifurcated and assessed, along with free-standing derivative instruments such as warrants and non-employee stock-options to determine whether they should be considered a derivative liability and subject to re-measurement at their fair value. Warrants with such provisions will no longer be recorded to equity. In estimating the appropriate fair value, the Company uses the most appropriate valuation model. There were no changes in accounting policies during the six months ended September 30, 2011. 4.CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION INTERNATIONAL FINANCIAL REPORTING STANDARDS On February 13, 2008, the Canadian Accounting Standards Board confirmed that publicly accountable enterprises would be required to adopt International Financial Reporting Standards ("IFRS") in place of Canadian GAAP for interim and annual reporting purposes for fiscal years beginning on or after January 1, 2011. Accordingly, the Company has transitioned from Canadian GAAP reporting and commenced reporting under IFRS for the first quarter of 2011, with restatement of comparative information presented. 4 4.CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION - continued FIRST TIME ADOPTION OF IFRS The Company’s financial statements for the year ending March 31, 2012 will be the first annual financial statements that will be prepared in accordance with IFRS.IFRS 1, First Time Adoption of International Financial Reporting Standards, requires that comparative financial information be provided.As a result, the first date at which the Company has applied IFRS was April 1, 2010 (the “Transition Date”).IFRS 1 requires first-time adopters to retrospectively apply all effective IFRS standards as of the reporting date, which for the Company will be March 31, 2012.However, it also provides for certain optional exemptions and certain mandatory exceptions for first time IFRS adoption.Prior to transition to IFRS, the Company prepared its financial statements in accordance with pre-changeover Canadian generally accepted accounting principles (“pre-changeover Canadian GAAP”). In preparing the Company’s opening IFRS financial statements, the Company has adjusted amounts reported previously in the financial statements prepared in accordance with pre-changeover Canadian GAAP. The IFRS 1 applicable exemptions and exceptions applied in the conversion from pre-changeover Canadian GAAP to IFRS are discussed in Note 24 of the condensed consolidated interim financial statements for the six months ended September 30, 2011. TRANSITIONAL FINANCIAL IMPACT (a)Equity Impact As a result of the policy choices we have selected and the changes we were required to make under IFRS, we have recorded a reduction in our equity of $47,157 as at September 30, 2011. The table below outlines adjustments to our equity on adoption of IFRS on September 30, 2011 and March 31, 2011 for comparative purposes. Note September30, 2011 March 31, 2011 Equity as reported under Canadian GAAP $ ) $ ) IFRS adjustments: Derivative liability differences (i) ) ) Total IFRS adjustments to equity ) ) Equity as reported under IFRS $ ) $ ) The following paragraphs explain the significant differences between Canadian GAAP and the current IFRS accounting policies applied by the Company.These differences result in the adjustments in the table above. 5 4.CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION - continued TRANSITIONAL FINANCIAL IMPACT - continued (i)Derivative liability differences Under IFRS, certain warrants issued by the Company have a clause that causes the warrants to increase if the Company issues any securities at a price lower than $0.15 and must be classified as liabilities (as they do not meet the definition of an equity instrument) and are recognized at fair value with changes in fair value being recognized as a profit or loss.There is no such requirement under Canadian GAAP as certain warrants issued by the Company meet the definition of an equity instrument. The Company applies the fair value method using the Binomial option pricing model in accounting for these warrants as the reset provision on these warrants have been mutually terminated by utilizing exercise price – $0.15; risk-free interest rate – 2.95%; expected life – 2 years; expected volatility – 100%; and expected dividends – nil.The fair value of $175,600 was recorded as a derivative liability at March 31, 2011. The derivative liability was re-measured at September 30, 2011 using the same Binomial option pricing model which resulted in a charge of $128,443 to change in fair value of derivative liability. (b)Reconciliation of Total Comprehensive Income There is no impact to the statement of comprehensive loss for the three and six months ended September 30, 2010. (c)Statement of Cash Flows The IFRS transition adjustments noted above did not have an impact on cash and cash equivalents. (d)Control Activities For all changes to policies and procedures that have been identified, the effectiveness of internal controls over financial reporting and disclosure controls and procedures has been assessed and any changes have been implemented.In addition, controls over the IFRS changeover process have been implemented, as necessary.We have identified and implemented the required accounting process changes that resulted from the application of IFRS accounting policies and these changes were not significant.We have completed the design, implementation and documentation of the internal controls over accounting process changes resulting from the application of IFRS accounting policies.We applied our existing control framework to the IFRS changeover process.All accounting policy changes and transitional financial position impacts were subject to review by senior management and the Audit Committee of the Board of Directors. (e)Business Activities and Key Performance Measures We have assessed the impact of the IFRS transition project on our key ratios.The transition did not significantly impact our key ratios that have an equity component. We have also reviewed the impact of the IFRS transition project on our compensation arrangements.We have identified no compensation arrangements that are calculated based on indicators in our financial statements. 6 4. CHANGES IN ACCOUNTING POLICIES INCLUDING INITIAL ADOPTION - continued TRANSITIONAL FINANCIAL IMPACT - continued (f)Information Technology and Systems The IFRS transition project did not have a significant impact on our information systems for the convergence periods.We also do not expect significant changes in the post-convergence periods. (g)Review The post-implementation phase will involve continuous monitoring of changes in IFRS in future periods.We note that the standard-setting bodies that determine IFRS have significant ongoing projects that could impact the IFRS accounting policies that we have selected.In particular, we expect that there may be additional new or revised IFRSs or IFRCs in relation to consolidation, joint ventures, financial instruments, hedge accounting, discontinued operations, leases, employee benefits and revenue recognition.The impact of any new IFRSs and IFRCs will be evaluated as they are drafted and published. 5.SELECTED QUARTERLY DATA (Unaudited) Sep 30 Jun 30 Mar 31 Dec 31* Sept 30* Jun 30 Mar 31* Dec 31* Revenues $ - Income (loss) from operations $ ) Net (loss) income $ ) (Loss) gain per share from continued operations $ ) *As the Company’s IFRS transition date was April 1, 2010, information for these quarters is presented in the above table in accordance with Canadian GAAP and has not been restated in accordance with IFRS. The changes in comparative results of operations on a quarter over quarter basis are due primarily to significant fluctuations in the following areas:product development costs, stock-based compensation charges, foreign exchange gains and losses, interest and accretion expense, and fair value changes of embedded derivatives in convertible debt. 6.RESULTS OF OPERATIONS Three Months Ended September 30, 2011 and 2010 During the three months ended September 30, 2011, loss from operations increased by $4,476 resulting in a loss from operations of $492,998 compared to a loss from operations of $488,522 for the three months ended September 30, 2010.The increase was offset by: · A credit of $264,424 in stock-based compensation expense.At September 30, 2011, certain senior management were entitled to receive 6,647,195 options based on certain services provided under a Private Placement Agreement dated December 14, 2010. These options were measured at March 31, 2011 by applying the fair value method using a Black-Scholes option pricing model in accounting for options.At September 30, 2011, the options were revalued, with a significantly lower value, resulting in a credit to stock-based compensation of $372,136.This credit was offset by an additional 675,824 options being earned during the three months ended June 30, 2011 which resulted in a charge to stock-based compensation expense of $41,163. These options were valued using the same Black-Scholes option pricing model.Also during the same period the Company had an additional commitment to issue 675,824 common shares. The shares were valued at $54,066 based on the market price of the shares at the time the shares were earned and also charged to stock-based compensation. 7 6.RESULTS OF OPERATIONS - continued Three Months Ended September 30, 2011 and 2010 - continued · Professional fees increased by $27,513 from $33,023 in the three months ending September 30, 2010 to $60,536 in three months ending September 30, 2011.This is due to the Company applying for certain trademarks and patent filings in National and Regional countries around the world. · Travel increased by $6,523 from $24,575 in the three months ending September 30, 2010 to $61,098 in three months ending September 30, 2011. This is due to the need for management to start making site visits to some of its potential clients. · Amortization decreased from $18,792 in three months ending September 30, 2010 to $10,643 in first three months ending September 30, 2011.The decrease in amortization is due to the Company’s decision in October 2010 to sell its remaining assets in the United States and the write-down as at March 31, 2011, of property and equipment from El Paso and UK related business operation assets held for future use. The Company halted amortization of these assets and classified them as assets held for resale. · Product development expenses increased from $234,633 in three months ending September 30, 2010 to $269,730 in three months ending September 30, 2011, an increase of $35,097.The increase is due to the Company completing the final stages of its product development expenditures in order to prepare the VertiCrop™ system for commercialization. · Due to the settlement of a significant portion of debts outstanding during the year, interest and accretion expense decreased by $105,334 from $147,515 in three months ending September 30, 2010 to $42,181 in three months ending September 30, 2011. Six Months Ended September 30, 2011 and 2010 During the six months ended September 30, 2011, expenses decreased by $1,080,962 resulting in a loss of $457,768 compared to a loss of $1,538,730 for the six months ended September 30, 2010.A portion of the decrease in expenses was due to: · A credit of $264,424 in stock-based compensation expense.At September 30, 2011, certain senior management were entitled to receive 6,647,195 options based on certain services provided under a Private Placement Agreement dated December 14, 2010. These options were measured at March 31, 2011 by applying the fair value method using a Black-Scholes option pricing model in accounting for options.At September 30, 2011, the options were revalued, with a significantly lower value, resulting in a credit to stock-based compensation of $372,138.This credit was offset by an additional 675,824 options being earned during the three months ended June 30, 2011 which resulted in a charge to stock-based compensation expense of $41,163. These options were valued using the same Black-Scholes option pricing model.Also during the same period the Company had an additional commitment to issue 675,824 common shares. The shares were valued at $54,066 based on the market price of the shares at the time the shares were earned and also charged to stock-based compensation. The balance of the decrease was a direct result of the Company’s overall downsizing plan in order to conserve funds. · Investor relations fees decreased by $248,489 from $277,511 during the six months ending September 30, 2010 to $29,022 during the six months ending September 30, 2011.During first quarter 2011, the Company utilized third party consultants in investor related advisory activities to help assist the Company find new avenues of financing.During the first quarter 2012, such activities were reduced. 8 6.RESULTS OF OPERATIONS - continued Six Months Ended September 30, 2011 and 2010 - continued · Travel decreased by $13,126 from $81,241 in the six months ending September 30, 2010 to $68,115 in six months ending September 30, 2011.The Company undertook a number of active development projects in the United States and Europe in six months ending September 30, 2010, while such development slowed during six months ending September 30, 2011 to conserve available funds. · Amortization decreased from $75,195 in six months ending September 30, 2010 to $26,337 in first six months ending September 30, 2011.The decrease in amortization is due to the Company’s decision in October 2010 to sell its remaining assets in the United States and the write-down as at March 31, 2011, of property and equipment from El Paso and UK related business operation assets held for future use. The Company halted amortization of these assets and classified them as assets held for resale. · Product development expenses decreased from $697,473 in six months ending September 30, 2010 to $486,885 in six months ending September 30, 2011, a decrease of $210,588.The decrease is due to the Company reducing its product development expenditures to conserve available funds. · Due to the settlement of a significant portion of debts outstanding during the year, interest and accretion expense decreased by $166,850 from $225,523 in six months ending September 30, 2010 to $58,673 in six months ending September 30, 2011. 7.LIQUIDITY AND CAPITAL RESOURCES The Company’s working capital deficit as at September 30, 2011 is $2,672,678 (March 31, 2011 - $2,211,592), a decrease of $461,086. The Company’s ability to continue as a going-concern is dependent upon the economic development of its products, the attainment of profitable operations and the Company’s ability to obtain further financing.The Company is currently seeking additional funding to finance its operations and obligations. Management is considering all possible financing alternatives, including equity financing, debt financing, joint-venture, corporate collaboration and licensing arrangements.However, there can be no assurance that the Company will be successful in its financing efforts or in the success of its products.As at September 30, 2011 the Company does not have sufficient cash on hand to fund its operations for the next twelve months. The Company has cash of $43,494 as of September 30, 2011. The Company expects to incur through the end of the next fiscal year $1,350,000 for operating expenses, including working capital, consulting fees, general and administrative, professional, legal and accounting expenses. The Company has no long-term debt. During the six months ended September 30, 2011 the Company received $155,439 in gross proceeds from a private placement. The Company also issued a promissory note in the amount of $700,000 accruing interest at 18% per annum with a conversion feature connected to any accrued interest.Even with this additional cash, we believe that our available cash will not be sufficient to fund our working capital requirements for the next twelve months. We cannot be certain that any required additional financing will be available on terms favorable to us. If additional funds are raised by the issuance of our equity securities, such as through the issuance and exercise of warrants, then existing stockholders will experience dilution of their ownership interest. We believe that debt financing beyond the current bridge loan will not be an alternative for funding as the current lender will be paid out from the proceeds of the sale of our El Paso Texas property and there is no assurance we will receive more than the current loan from the sale. This will leave the company with no real tangible assets to borrow against until such time as the economic viability of VertiCrop™ System can be demonstrated. If adequate funds are not available or not available on acceptable terms, we may be unable to fund our commercialization of our products, develop or enhance services or respond to competitive pressures. 9 7.LIQUIDITY AND CAPITAL RESOURCES - continued During the six months ended September 30, 2011, the Company closed a private placement tranche and issued 1,036,263 units at a price of $0.15 per unit for gross proceeds of $155,439.During the year ended March 31, 2011, the Company issued 15,636,656 common shares in settlement of $2,345,498 of debt, 3,500,000 common shares on the conversion of $840,000 in convertible notes and interest, 10,192,365 common shares for private placement in net proceeds of $1,320,701, 500,000 common shares for investor relations services received in the amount of $120,000, 600,000 common shares issued for consulting services in the amount of $144,000, 135,925 common shares for payment of interest in the amount of $32,622,500,000 common shares for the extension of convertible notes in the amount of $60,000 and 21,704 common shares returned to treasury in the amount of $10,000. As at September 30, 2011, accounts receivable of $263,760 consists of goods and services and HST. Prepaid expenses as at September 30, 2011 of $103,726 consist of prepaid insurance, rental deposits, and similar items. As a result of the cessation Tomorrow Garden inventories were impaired as at September 30, 2011 and March 31, 2011. Accounts payable and accrued liabilities decreased to $1,210,645 due to the Company utilizing proceeds of share capital and debt raised during the period to pay suppliers. Issuances of Debt and Changes to Debt Instruments Details of the convertible notes are as follows: Date of Issue Balance, April 1, 2011 Accretion and interest Balance, September 30, 2011 Feb 2010 (b) $ $ $ US $50,000 February 2010 Convertible Note On February 16, 2010, the Company issued to a third party an unsecured promissory note bearing interest at the rate of 8% per annum whose terms changed on May 15, 2010 to an unsecured convertible note with a term to February 15, 2012 bearing interest at 8% per annum.Both interest and principal may be converted at the option of the lender at any time after May 15, 2010 at $0.20 per unit, with each unit consisting of one common share and one share purchase warrant exercisable at $0.40 per share for a two-year term from the date of conversion. Promissory Notes Promissory notes payable consisted of the following due to third party lenders: September 30, 2011 March 31, 2011 8% and 10% simple interest, unsecured, due on demand (a) $ $ 18% simple interest, secured, due July 14, 2012 (Note (b)) 726,926- - $ $ (a) The demand notes are due to related parties who are beneficial owners of more than 5% of the Company’s common shares, a director and officer of the Company and a former director and officer of the Company. 10 7.LIQUIDITY AND CAPITAL RESOURCES - continued Issuances of Debt and Changes to Debt Instruments - continued (b) On July 14, 2011, the Company issued a secured promissory note in the amount of $700,000 accruing interest at 18% per annum with a conversion feature connected to any accrued interest. The note matures on July 14, 2012 but the principal and accrued interest is due on demand with any accrued interest, at the option of the lender, may be converted into units at a price per unit of $0.10. Each unit consists of one common share and one half of one warrant. One whole warrant is exercisable into one common share at $0.15 for a two year period. The note is secured by a lien on, and a security interest in, certain real property located in El Paso, Texas owned by a wholly owned subsidiary of the Company. The Company may repay the note at any time without penalty. Cash Flows Operating Activities Cash outflows from operating activities were $899,328 for the six months ended September 30, 2011 compared to $984,566 for six months ended September 30, 2010.This decrease is mainly attributable to changes in working capital balance and a decrease in overall spending in six months ending September 30, 2011. Investing Activities Cash outflows from investing activities were $682 during six months ended September 30, 2011 compared to $3,411 during six months ended September 30, 2010.Purchases of capital assets and equipment slowed during six months ended September 30, 2011 compared to six months ended September 30, 2010 in order to conserve available funds. Financing Activities Cash inflows from financing activities decreased from $975,507 in six months ended September 30, 2010 to $910,254 in six months ended September 30, 2011.This is partly due to a promissory note received in six months ended September 30, 2010 of $927,922, compared to a loan received in the six months ended September 30, 2011 of $700,000.During six months ended September 30, 2011 the Company raised $131,439 in private placements and collected $78,815 in commitments to issue shares. Contractual Obligations During the six months ended September 30, 2011, there were no material changes in the Company’s contractual obligations as specified in the audited consolidated financial statements at March 31, 2011. Legal Proceedings The Company, in the normal course of its business, is subject to legal proceedings brought against it and its subsidiaries. For legal and other contingencies, if the potential loss from any claim or legal proceeding is considered probable and the amount can be reasonably estimated, we accrue a liability for the estimated loss. During the six months ended September 30, 2011, the Management became aware of a legal claim against the company for property damage and contract default in the amount of approximately $155,000 plus related costs. The Management is assessing the validity of the claim and has not yet engaged its legal counsel for comment. Based on information currently available the Company has recorded the
